Holderman, J. On April 1, 1970, Transworld Van Lines, Inc., a/k/a Majestic Warehouses, Inc., filed a claim against the State of Illinois for services rendered the Cook County Department of Public Aid in the amount of $719.00. The record consists of the following: 1. Complaint 2. Joint Stipulation It appears that claimant did furnish services to the State of Illinois in the amount of $443.50. An award is, therefore, made to claimant, Trans world Van Lines, Inc., a/k/a Majestic Warehouses, Inc., in the amount of $443.50.